Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 1 of 15            PageID #: 4405




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                      Case No. 17-cr-00555-DKW-8

               Plaintiff,                        ORDER DENYING
                                                 DEFENDANT’S MOTION FOR
        vs.                                      COMPASSIONATE RELEASE

  DORE OISHI,

               Defendant.


       Approximately 22 months into her 63-month sentence, Defendant Dore

 Oishi asks the Court to reduce her sentence to time served because she is

 experiencing medical maladies, including bunions, chronic obstructive pulmonary

 disease (“COPD”), and the effects from an excised, non-cancerous brain tumor.

 Oishi also cites her inability to provide self-care in prison, recent changes in

 sentencing law, and the COVID-19 pandemic as factors weighing in favor of her

 release. Because none of these factors, individually or collectively, present

 extraordinary or compelling reasons warranting the relief she seeks, Oishi’s motion

 is DENIED.

                             RELEVANT BACKGROUND

       On July 10, 2018, Oishi pled guilty to methamphetamine distribution-related

 offenses. Dkt. No. 224. On August 6, 2019, the Court sentenced Oishi to 63

 months’ imprisonment to be followed by 5 years of supervised release. Dkt. No.
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 2 of 15          PageID #: 4406




 347. Mittimus was stayed until September 17, 2019, at which time Oishi self-

 surrendered. Id.

       On July 1, 2021, Oishi filed a motion for sentence reduction pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt. No. 584. Oishi

 argues that her deteriorating health conditions, which include hypertension,

 bunions, COPD, and a now-removed brain tumor, present extraordinary and

 compelling reasons warranting release. Id. at 5–10. She also argues that her

 inability to provide self-care in prison, recent changes in sentencing law, and the

 COVID-19 pandemic are factors weighing in favor of her release. The

 Government filed a response on July 16, 2021, arguing that Oishi’s circumstances

 are neither extraordinary nor compelling, given that she has received timely and

 quality medical care, is capable of functioning in prison, and is fully vaccinated

 against COVID-19 while residing in a minimum security facility with virtually no

 incidence of COVID-19. Dkt. No. 592. Oishi submitted a reply on July 21, 2021.

 Dkt. No. 593. This order follows.

                                LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must


                                           2
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 3 of 15         PageID #: 4407




 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

          1. the inmate exhausted “all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion” on her behalf or 30 days has
             lapsed since the relevant warden received a request to do so;

          2. the inmate has established that “extraordinary and compelling reasons
             warrant such a reduction”; and

          3. the court considers the sentencing factors set forth in 18 U.S.C.
             §3553(a).

 18 U.S.C. § 3582(c)(1)(A)(i). The inmate bears the burden of establishing the

 requirements for a sentence reduction by a preponderance. See, e.g., United States

 v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998); see also Walton v. Arizona,

 497 U.S. 639, 650 (1990) (a defendant’s due process rights “are not violated by

 placing on him the burden of proving mitigating circumstances sufficiently

 substantial to call for leniency”), overruled on other grounds by Ring v. Arizona,

 536 U.S. 584, 609 (2002).




                                          3
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 4 of 15                 PageID #: 4408




                                       DISCUSSION

        The parties dispute only the second and third requirements detailed above.1

 As explained below, because the Court finds, in consideration of the totality of the

 circumstances, that Oishi has not presented extraordinary and compelling reasons

 warranting a sentence reduction, her motion seeking such a reduction is DENIED.

 I.     Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons.” While Congress did not define

 “extraordinary and compelling reasons” warranting compassionate release, the

 Sentencing Commission has. See U.S.S.G. § 1B1.13. However, that definition is

 binding only as to compassionate release motions brought by the Director of the

 Bureau of Prisons, not where, as here, such motions are brought directly by a

 defendant. United States v. Aruda, 993 F.3d 797 (9th Cir. 2021). While the

 Sentencing Commission’s statements in U.S.S.G. § 1B1.13 are not binding in the

 circumstance presented here, they nonetheless “may inform a district court's

 discretion for [Section] 3582(c)(1)(A) motions filed by a defendant.” Id. at 802.




 1
  In other words, the Government concedes exhaustion. Dkt. No. 592 at 6 (“The United States
 does not contest the defendant’s standing to pursue this motion”); see also Dkt. No. 584-6
 (Oishi’s second compassionate release request sent to the Warden on April 11, 2021).

                                               4
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 5 of 15           PageID #: 4409




       A.     Health Conditions

       Oishi is 67 years old and suffers from hypertension and COPD. Dkt. No.

 337 at 3; Dkt. No. 591 at 13, 37–38. She also suffers from “painful and

 debilitating” bunions. Dkt. No. 584-3 at 4; see also id. at 1–2, 37. In February

 2021, Oishi underwent neurosurgery to remove a non-cancerous brain tumor. Dkt.

 No. 591 at 218–27. Prior to that surgery, Oishi reported “forgetfulness” and had

 “difficulty ambulating due to her peripheral neuropathy.” Id. at 218. Oishi argues

 that, taken together with the on-going COVID-19 pandemic, changes to safety

 valve eligibility, and current application of the Section 3553(a) sentencing factors

 to her case, these medical conditions present extraordinary and compelling reasons

 warranting a sentence reduction. The Court disagrees.

       Oishi compares her circumstances to those in United States v. Lindell, where

 the Court granted compassionate release to a prisoner blinded by a degenerative

 disease that the BOP failed to timely address. -- F. Supp. 3d --, 2021 WL 420059

 (D. Haw. Feb. 5, 2021). Oishi’s circumstances, however, are “far different from

 those driving the Court’s decision to grant compassionate release in [Lindell].”

 Dkt. No. 592 at 18. Lindell, for instance, was not expected to regain his eyesight.

 Lindell, 2021 WL 420059 at *6. Even more troubling was the fact that the BOP

 failed to provide available sight-saving treatments, despite Lindell’s efforts to

 access them. Id. (explaining that “Lindell has clearly not had the opportunity to


                                           5
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 6 of 15                   PageID #: 4410




 attend to his own medical needs while incarcerated. In fact, he has been denied

 that ability, despite bureaucratically screaming for it.”).

        By contrast, Oishi is expected to make a full or close-to-full recovery both

 from her now completed brain surgery and from her impending surgery to address

 her podiatric issues. Dkt. No. 591 at 6 (noting Oishi is “functioning

 independently” after her brain surgery); id. at 8 (describing the removal of Oishi’s

 brain tumor on February 11, 2021 and stating that she now presents no “focal

 deficits[] but will require daily PT and OT to regain overall [activities of daily

 living] independence”); id. at 220–21 (discharge paperwork explaining that days

 after her brain surgery, Oishi was “neurologically intact,” “able to ambulate,

 tolerate a regular diet and [to] perform regular activities of daily living”).2 And

 unlike Lindell who was denied sight-saving treatments, it appears, based on the

 record before the Court, that Oishi has been provided timely and quality medical

 care concerning her now-removed brain tumor. See id. at 218–27 (Discharge

 Summary from Stanford Medicine following Oishi’s brain surgery). Likewise, her

 podiatric issues are being addressed. Dkt. No. 584-8 (Oishi explaining she was



 2
  The Court recognizes that Oishi’s medical records show that residual effects of her brain tumor
 and related surgery, together with her podiatric issues, continue to cause some mobility issues.
 Dkt. No. 584-7 (assessment by BOP physician). But this is far from Lindell’s blindness for
 which no corrective possibility was presented and can be addressed with use of walking and
 mobility aids. See Dkt. No. 591 at 1 (Oishi stating “a cane may be helpful”). Moreover, there is
 no evidence in the record that continued post-operative rehabilitation and surgery to resolve
 Oishi’s podiatric conditions will not improve her mobility.

                                                6
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 7 of 15                      PageID #: 4411




 provided an “orthopedic shoe which is helping a lot”). Though the record is

 unclear as to when, both the Government and Oishi represent that she is set to

 receive surgery to improve or resolve her bunions Dkt. No. 584-8 (email from

 Oishi); Dkt. No. 592 at 2 (Government explaining podiatric surgery is

 “imminent”). Bunions are, after all, a common and eminently treatable and

 correctable problem and thus not the type of medical ailment supporting

 compassionate release.3 See, e.g., Untied States v. Brooks, 2020 WL 43473737, at

 *3 (E.D. Pa. July 29, 2020) (explaining bunions, in combination with other

 manageable ailments, did not support compassionate release).4

        The Court acknowledges that a one-page form completed by BOP doctor

 David Duncan provides some support for Oishi’s position. See Dkt. No.584-7

 (concluding Oishi is “experiencing deteriorating mental or physical health that

 substantially diminishes [her] ability to function in a correctional facility” and that

 “conventional treatment promises no substantial improvement to [her] physical or

 mental condition.”). But other than some mobility issues, for which Oishi uses a

 cane, Dr. Duncan describes no additional debilitating effects that would diminish


 3
   Bunions, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/bunions/diagnosis-
 treatment/drc-20354805 (last visited July 29, 2021) (explaining the surgery to relieve pain
 caused by a bunion can be done as a single procedure and a patient may be able to walk on the
 operated-on foot “right after a bunion procedure”).
 4
   The BOP also appears to be adequately treating the other ailments that Oishi mentions, see, e.g.,
 Dkt. No. 591 at 58 (medical record from July 2020 showing Oishi being prescribed medication
 to treat her hypertension, COPD, and other chronic ailments), and Oishi does not contend
 otherwise.

                                                 7
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 8 of 15                 PageID #: 4412




 Oishi’s ability to function within a correctional facility. See id. Moreover, his

 summary assessment is at odds with the totality of the record, which shows that use

 of an orthopedic shoe has helped with Oishi’s mobility and that “imminent”

 surgery on her podiatric issues promises to help even more. See Dkt. No. 584-8;

 Dkt. No. 593 at 2, 4.5

        In short, given the amount and level of medical care Oishi is being provided,

 and her ability to recover from or manage her non-degenerative ongoing medical

 issues while incarcerated, the Court finds her medical conditions do not present

 extraordinary nor compelling reasons to grant the relief she seeks. This is true

 whether the Court considers those conditions separately from or together with the

 on-going COVID-19 pandemic, changes in the law relative to safety valve

 eligibility, and the Section 3553(a) factors.

        B.     COVID-19

        The Court recognizes that some of Oishi’s conditions, such as her COPD,

 may place her at an increased risk of a severe reaction to COVID-19 should she

 acquire it.6 However, this risk is outweighed by several important facts. Most

 significantly, Oishi is fully vaccinated against the virus, having received both doses


 5
   The Court also observes that Dr. Duncan’s summary is devoid of an actual conclusion or
 recommendation and apparently did not carry the day with respect to Oishi’s compassionate
 release request then-pending with her Warden.
 6
   People at Increased Risk: People with Certain Medical Conditions, CDC (last updated May 13,
 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last visited July 22, 2021).

                                               8
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 9 of 15                   PageID #: 4413




 of the Pfizer-BioNTech vaccine on January 2, 2021 and February 18, 2021,

 respectively. Dkt. No. 591 at 147. She is not alone. As of the date of this Order,

 the Bureau of Prisons (“BOP”) reports that 714 of the 746 inmates (about 95%),

 along with 175 staff, at FCI Dublin, where Oishi is housed, are vaccinated.7

        Additionally, the BOP is reporting only one inmate at FCI Dublin as

 currently infected with the virus.8 Given these facts, Oishi’s chances of contracting

 the virus in her facility are extremely low—indeed, with a 95% vaccination rate,

 which far exceeds the vaccination rate of the general public, it is impossible to

 conclude anything other than her chances of infection while incarcerated at FCI

 Dublin are lower than they would be should she be released to the local

 community.9 Moreover, her risk of a severe reaction should she be infected is

 likewise extremely low.10 Oishi’s argument that she remains susceptible to the




 7
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited July 29, 2021).
 8
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited July 29, 2021); FCI Dublin, BOP, https://www.bop.gov/locations/institutions/dub/ (last
 visited July 29, 2021).
 9
   Pfizer-BioNTech COVID-19 Vaccine Emergency Use Authorization Review Memorandum,
 FDA, https://www.fda.gov/media/144416/download (last visited July 22, 2021) (explaining that
 the vaccine was 95% effective in preventing COVID-19).
 10
    A test conducted by Pfizer and BioNTech found that the vaccine was 100% effective in
 preventing severe disease as defined by the U.S. Centers for Disease Control and Prevention and
 95.3% effective in preventing severe disease as defined by the U.S. Food and Drug
 Administration. Pfizer and BioNTech Confirm High Efficacy and No Serious Safety Concerns
 Through Up to Six Months Following Second Dose in Updated Topline Analysis of Landmark
 COVID-19 Vaccine Study, Pfizer (last updated April 1, 2021),

                                                9
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 10 of 15             PageID #: 4414




  virus even after vaccination does not constitute an extraordinary and compelling

  reason in the face of the current scientific consensus to the contrary.

        C.     Change in Sentencing Law

        Oishi argues that, given the Ninth Circuit’s current interpretation of the First

  Step Act, she would be safety valve eligible were she sentenced today. Dkt. No.

  584-3 at 10–11 (citing United States v. Lopez, 998 F.3d 431 (9th Cir. 2021)). Even

  if true, the Court finds that the sentence rendered is still the appropriate one.

        At sentencing, the Court found Oishi’s total offense level to be 27, with a

  criminal history category of II. Dkt. No. 354 at 1. The Government argued for a

  total offense level of 25, after a downward departure for cooperation. See Dkt. No.

  328 at 8.    At offense level 27, Oishi’s guideline range was 78–97 months’

  imprisonment; at level 25, it was 63–78 months. U.S.S.G. Ch. 5, Part A – Sentencing

  Table. Despite this, the presentence investigation report recommended a sentence

  of 48 months’ incarceration. See Dkt. No. 337 at 33.

        Oishi’s argument is that, with an additional 2-level reduction that would have

  been awarded for safety-valve eligibility, the Court would have found a total offense

  level of 25 and the Government may have then recommended an offense level of 23

  resulting from cooperation. Dkt. No. 584-3 at 10–11; Dkt. No. 593 at 5–6. What

  the Government would have done in that circumstance is, of course, impossible to

  know. However, even if the Court accepted a Government recommendation of a


                                             10
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 11 of 15           PageID #: 4415




  total offense level 23, Oishi’s guideline sentence would still have been 51–63

  months. U.S.S.G. Ch. 5, Part A – Sentencing Table. Thus, a sentence of 63 months’

  imprisonment is not outside of any theoretically amended guideline range.

  Moreover, the Court would still have imposed a within-guidelines sentence of 63

  months’ imprisonment because that is the sentence it believed then and believes now

  is appropriate given Oishi’s criminal conduct. Accordingly, the Court finds a

  possible change to Oishi’s sentencing exposure does not “tip the scales in [her]

  favor.” See Dkt. No. 584-3 at 11.

  II.   Section 3553(a) Factors

        Oishi argues that an up-to-date assessment of three sentencing factors in

  particular weigh in favor of a sentence reduction: (1) her history and

  characteristics; (2) the need to provide her with medical care in the most effective

  manner; and (3) the absence of danger that she presents to the community. Dkt.

  No. 584-3 at 15–22; see also 18 U.S.C. § 3553(a)(1), (2)(B), (2)(D). Each is

  addressed in turn.

        Oishi, no doubt, has suffered and continues to suffer from medical

  conditions not known to the Court at sentencing. Indeed, the discovery and

  surgical removal of a brain tumor, cancerous or not, is a significant event. Also

  new, but perhaps less dramatic, is Oishi’s development of what appear to be

  serious podiatric issues, which, together with her tumor and related surgery, affect


                                           11
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 12 of 15           PageID #: 4416




  her mobility. See Dkt. No. 584-7. The Court appreciates that these conditions

  have not been easy on her. See Dkt. No. 548-8. But it appears her tumor removal

  has improved her overall function, and a pending podiatric surgery is likewise

  expected to do the same. Moreover, these characteristics must be viewed

  alongside Oishi’s history, which includes several prior convictions and substance

  abuse, see Dkt. No. 337 at 15–18, 21–23, and other relevant sentencing factors

  discussed below.

        Oishi, for instance, asserts that “the BOP is unable to manage [her] health.”

  Dkt. No. 584-3 at 17. Her proof of this allegation is that it took six months of

  forgetfulness and other symptoms relating to her brain tumor to worsen before she

  was provided an MRI. Id. Further, her foot deformities, of which the BOP has been

  aware since 2019, have worsened due to inadequate treatment. Id. As discussed

  above, infra Sec. (I)(A), it appears on the record before the Court that, despite any

  delays, the BOP is providing Oishi the care she needs, including tumor removal

  surgery, an orthopedic shoe and cane to assist with mobility, as well as a pending

  surgery to remedy her podiatric issues. Oishi has not described, much less shown,

  any continued consequence from any perceived delay, as was present in Lindell.

  Accordingly, the Court finds that this factor does not weigh in favor of release.

        Finally, Oishi argues the following facts demonstrate she is not a danger to

  the community: (1) her age and current medical conditions; (2) BOP’s decision to


                                           12
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 13 of 15            PageID #: 4417




  incarcerate her in a minimum security facility; (3) the absence of any violence in

  her criminal history; (4) the absence of any firearms history; (5) the fact that she

  was not a leader or organizer within her drug distribution conspiracy; and (6) her

  decision to take advantage of BOP programming, including completing work

  toward completion of a GED. Dkt. No. 584-3 at 18–22. She also argues that,

  though she initially struggled with her conditions of pretrial release, she was

  subsequently successful, and, upon release, she will have familial support. Id. at

  21–22. These facts do little to change the arc.

        First, Oishi’s medical conditions are, by and large, being treated/corrected.

  Second, she was in her sixties when she committed the crimes she was convicted

  of in this case, as well as when she was sentenced. See Dkt. No. 337 at 8–11

  (explaining Oishi’s offense conduct occurred in 2015 and 2016). Roughly 20

  months of incarceration do not, in the Court’s view, significantly reduce the risk of

  recidivism that she presented with at the time of her sentencing in 2019. Third,

  that Oishi’s offense conduct did not include violence, a firearm, or evidence of her

  being a leader or organizer were all known to the Court at sentencing and are not

  new reasons for the Court to reevaluate her sentence now. Finally, that the BOP

  has placed Oishi in a minimum-security facility hardly weighs on the Court’s

  assessment of her risk to the community if released; a minimum-security facility is,




                                            13
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 14 of 15                    PageID #: 4418




  after all, still a controlled environment.11

         The Court appreciates that Oishi has participated in prison programming and

  is working towards her as-yet-incomplete GED. That will be important to reducing

  the risk of recidivism upon her release. But that is also precisely one of the reasons

  for her continued incarceration: to continue to receive “needed educational or

  vocational training” that in her 60 plus years, she has not accomplished on her

  own. See 18 U.S.C. § 3553(a)(2)(D). Moreover, as suggested above, the Court

  still finds that a 63-month sentence in Oishi’s case is necessary to reflect the nature

  and circumstances of her offense and to avoid unwarranted sentence disparities.

  See 18 U.S.C. § 3553(a)(1), (6).

         In sum, whether considered separately or in conjunction with the COVID-19

  pandemic, her medical conditions, and changes to sentencing law, the Court finds

  that the sentencing factors weigh against granting Oishi the relief she seeks.




  11
    The Court notes that, despite being housed in a minimum-security facility, Oishi has had a few
  infractions while incarcerated. Dkt. No. 584-9 at 2 (BOP records showing that Oishi has been
  cited for being in an unauthorized area and failing to follow safety regulations).

                                                 14
Case 1:17-cr-00555-DKW Document 594 Filed 07/30/21 Page 15 of 15          PageID #: 4419




                                   CONCLUSION

        For the reasons set forth herein, Oishi has failed to present extraordinary and

  compelling reasons warranting a sentence reduction. Accordingly, her motion

  seeking such reduction, Dkt. No. 584, is DENIED.

        IT IS SO ORDERED.

        DATED: July 30, 2021 at Honolulu, Hawai‘i.




                                           D~
                                           United Su tes District Judg~




   United States v. Oishi, Criminal No. 17-00555-DKW-8, ORDER DENYING
   DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


                                           15
